DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2020 have been entered and considered. Initialed copy/copies of the PTO-1449 by the Examiner is/are attached

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 11-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 10-20 of U.S. Patent No. 10,883,936 (herein referred to as Patent’936). Although the claims at issue are not identical, they are not patentably distinct from each other because Patent’936 recites in a cell culture device .

Instant Claims 
US Patent No.: 10,564,100
1. A method for selectively analyzing a sample for viable cells and nonviable cells, comprising: 
A method for selectively analyzing a sample for viable cells and nonviable cells, comprising:
providing a sample comprising one or more viable cells and/or one or more nonviable cells;
providing a sample comprising one or more viable cells and/or one or more nonviable cells in a cell culture device comprising a window, the viable and/or nonviable cells capable of forming three-dimensional micro-tissue;
culturing the one or more viable cells in the sample under cell culture conditions;
contacting the sample with a membrane-permeable fluorescent dye and a membrane- impermeable fluorescent quenching dye, the contacting effective to cause:
contacting the sample with a membrane-permeable fluorescent dye and a membrane-impermeable fluorescent quenching dye, the contacting effective to cause:
the one or more viable cells and/or the one or more nonviable cells to be dyed by 




imaging the viable and/or nonviable cells through the window using confocal fluorescence imaging microscopy; and selectively analyzing the sample for:
a presence of the one or more viable cells according to the first fluorescence emission band and/or a presence of the one or more nonviable cells according to the second fluorescence emission band.
a presence of the one or more viable cells according to the first fluorescence emission band and/or a presence of the one or more nonviable cells according to the second fluorescence emission band.


Claims 1-6, 8, 10-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 claims of U.S. Patent No. 10,564,100 (herein referred to as Patent’100). Although the claims at issue are not identical, they are not patentably distinct from each other because Patent’100 discloses wherein the sample comprises a three-dimensional micro-tissue formed of a plurality of one or more viable cells and/or one or more nonviable cells, and wherein the sample is in a cell culture device comprising a window, the window allowing selective analysis of the sample, the selective analysis comprising conducting confocal fluorescence imaging microscopy of the sample through the window not required by instant claim 1.


U.S. Patent No. 10,564,100
1. A method for selectively analyzing a sample for viable cells and nonviable cells, comprising: 
A method for selectively analyzing a three dimensional micro-tissue sample for viable cells and nonviable cells, comprising:
providing a sample comprising one or more viable cells and/or one or more nonviable cells;

providing a sample comprising one or more viable cells and/or one or more nonviable cells;
wherein the sample comprises a three-dimensional micro-tissue formed of a plurality of one or more viable cells and/or one or more nonviable cells, and wherein the sample is in a cell culture device comprising a window, the window allowing selective analysis of the sample, the selective analysis comprising conducting confocal fluorescence imaging microscopy of the sample through the window;
contacting the sample with a membrane-permeable fluorescent dye and a membrane- impermeable fluorescent 


the one or more viable cells and/or the one or more nonviable cells to be dyed by the membrane-permeable fluorescent dye, and the one or more nonviable cells to be dyed with the membrane-impermeable fluorescent quenching dye, the membrane-permeable fluorescent dye characterized by a first fluorescent excitation band and a first fluorescence emission band and the membrane-impermeable fluorescent quenching dye characterized by a second fluorescent excitation band and a second fluorescence emission band;
and illuminating the sample under conditions effective to cause: emitting of the first fluorescence emission band from the one or more viable cells dyed by the membrane-permeable fluorescent dye, emitting of the second fluorescence emission band from the one or more 


and selectively analyzing the sample for:
a presence of the one or more viable cells according to the first fluorescence emission band and/or a presence of the one or more nonviable cells according to the second fluorescence emission band.
a presence of the one or more viable cells according to the first fluorescence emission band and/or a presence of the one or more nonviable cells according to the second fluorescence emission band.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wainwright (Pub No.: 20130323745).
 	As to independent claim 1, Wainwright teaches a method for selectively analyzing a sample for viable cells and nonviable cells (method for determining the presence and/or amount of viable cells in a liquid sample – see [p][0002]), comprising: providing a sample comprising one or more viable cells and/or one or more nonviable cells (see [p][0020]); contacting the sample with a membrane-permeable fluorescent dye and a membrane- impermeable fluorescent quenching dye (see Fig 17 B and [p][0120]), the contacting effective to cause: the one or more viable cells and/or the one or more nonviable cells to be dyed by the membrane-permeable fluorescent dye (see [p][0120]), and the one or more nonviable cells to be dyed with the membrane-impermeable fluorescent quenching dye (see [p][0120]), the membrane-permeable fluorescent dye characterized by a first fluorescent excitation band and a first fluorescence emission band (see Fig 12A) and the membrane-impermeable fluorescent quenching dye characterized by a second fluorescent excitation band and a second fluorescence emission band (see Fig 12A); and illuminating the sample under conditions effective to cause: emitting of the first fluorescence emission band from the one or more viable cells dyed by the membrane-permeable fluorescent dye, emitting of the second fluorescence emission band from the one or more nonviable cells dyed by the membrane-impermeable fluorescent quenching dye, and quenching of at least a portion of fluorescence of the membrane-permeable fluorescent dye in the one or more 

 	As to claim 2, Wainwright teaches the method, selectively analyzing the sample comprising detecting a number of the one or more viable cells present in the sample (see [p][0080][0166] and Fig 17A-B – note that all cells are counted) and a number of the one or more nonviable cells present in the sample (see [p][0080][0166] and Fig 17A-B – note that all cells are counted).

 	As to claim 3, Wainwright teaches the method, wherein: illuminating the sample comprises selectively illuminating in: the first excitation band corresponding to the membrane-permeable fluorescent dye and/or the second excitation band corresponding to the membrane-impermeable fluorescent quenching dye (see [p][0118]); and selectively analyzing the sample comprises analyzing light emitted from the sample for the first fluorescence emission band and the second fluorescence emission band (see [p][0118]); and further comprising distinguishing the one or more viable cells and/or the one or more nonviable cells according to a spectral difference between the first fluorescence emission band and the second fluorescence emission band (see [p][0118-0119]).

Wainwright teaches the method, selectively analyzing the sample comprising: acquiring an image of the sample using light emitted by the first fluorescence emission band and the second fluorescence emission band (see [p][0172]); and determining a number of the one or more viable cells in the image according to light emitted by the first fluorescence emission band ([p][0080][0166]) and a number of the one or more nonviable cells in the image according to light emitted by the second fluorescence emission band ([p][0080][0166]).

 	As to claim 5, Wainwright teaches the method, illuminating and selectively analyzing the sample comprising using one or more of: fluorescence imaging (fluorescent microscope – see [p][0176]) , fluorescence spectroscopy, fluorescence imaging microscopy, epifluorescence microscopy, confocal fluorescence imaging microscopy, a fluorometer, a fluorescence microplate reader, and fluorescence flow cytometry.
 	 	
 	As to claim 6, Wainwright teaches the method, comprising providing the sample in a cell culture device (culture media plate – see [p][0191]), the cell culture device comprising at least one of: a multiwell plate, a multiwell strip, an optical cell (see [p][0117]), and a flow cytometry apparatus.

 	As to claim 8, Wainwright teaches the method, further comprising culturing the one or more viable cells in the sample under cell culture conditions (see [p][0103] – where the cells are cultured are period to time).

 	As to claim 10, Wainwright teaches the method, further comprising contacting the sample with at least one agent, selectively analyzing the sample comprising analyzing the one or more viable cells and/or the one or more nonviable cells for a presence or an absence of a change in response to the at least one agent (see [p][0143).
 
 	As to claim 14, Wainwright teaches the method the sample comprising one of prokaryotic cells (see [p][0006]), eukaryotic cells, mammalian cells, human cells, cancer cells, primary tumor cells, primary tumor cells from a single human subject, or cells of a patient-derived cancer cell xenograft.

 	As to claim 15, Wainwright teaches the method comprising one of: contacting the sample with the membrane-permeable fluorescent dye before the membrane-impermeable fluorescent quenching dye (see [p][0120]); contacting the sample with the membrane-permeable fluorescent dye after the membrane- impermeable fluorescent quenching dye; contacting the sample with the membrane-permeable fluorescent dye at the same time as the membrane-impermeable fluorescent quenching dye; and contacting the sample with a composition comprising the membrane-permeable fluorescent dye together with the membrane-impermeable fluorescent quenching dye.

Wainwright teaches the method, the membrane-permeable fluorescent dye and the membrane- impermeable fluorescent quenching dye being nucleic acid binding dyes (see [p][0103]).

 	As to claim 17, Wainwright teaches the method the amount of the membrane-impermeable fluorescent quenching dye being effective to substantially quench fluorescence of the membrane-permeable fluorescent dye in the one or more nonviable cells (see [p][0120]).

 	As to claim 18, Wainwright teaches the method, the first fluorescent emission band characterized by an overlap with an excitation band of the membrane-impermeable fluorescent quenching dye, the overlap being effective to provide the quenching of at least a portion of fluorescence of the membrane-permeable fluorescent dye in the one or more nonviable cells by the membrane-impermeable fluorescent quenching dye (see Fig 12A and [p][0128]).

 	As to claim 19, Wainwright teaches the method the membrane-permeable fluorescent dye being selected from Table I and the membrane-impermeable fluorescent quenching dye being selected from Table II (see pages 12-26).

 	As to claim 20, Wainwright teaches the method, the membrane-permeable fluorescent dye and the membrane- impermeable fluorescent quenching dye being a dye pair (a) or (b) selected from Table III (see [p][0130]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wainwright et al (Pub No.: US 20130323745) in view of Tibbe et al (Pub No.: 20090061477).
 	As to claim 7, Wainwright does not expressly disclose the method, the cell culture device comprising at least one optically flat window, the selectively analyzing the sample comprising conducting confocal fluorescence imaging microscopy of the sample through the at least one optically flat imaging window.
 	Tibbe discloses the cell culture device comprising at least one optically flat window, the selectively analyzing the sample comprising conducting confocal fluorescence imaging microscopy of the sample through the at least one optically flat imaging window (see [p][0013]). 
Wainwright & Tibbe are combinable because they are directed processing 
Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have considered the teaching of Tibbe as a modification to the teaching of Wainwright. The suggestion/motivation for doing so would have been for enumeration of cells in fluids by image cytometry is described for assessment of target populations such as leukocyte subsets in different bodily fluids or bacterial contamination in environmental samples(see abstract).
 	Therefore, it would have been obvious to combine Tibbe with Wainwright to obtain the invention as specified in claim 7.
 	
Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wainwright et al (Pub No.: US 20130323745) in view of Watanabe et al (Pub No.: 20150115176).  
 	As to claim 9, Wainwright does not expressly disclose the method, selectively analyzing the sample being conducted at two or more points in time to determine a presence or an absence of a change in a number of the one or more viable cells and/or a number of the one or more nonviable cells. 
 	Watanabe a method of setting a laser-light intensity value including electively analyzing the sample being conducted at two or more points in time to determine a presence or an absence of a change in a number of the one or more viable cells and/or a number of the one or more nonviable cells (see [p][0115]).
 Wainwright & Watanabe  are combinable because they are directed processing tissue samples.
Watanabe   as a modification to the teaching of Wainwright.  The suggestion/motivation for doing so would have been for referring to the relation information, and determining a laser-light intensity value satisfying tolerance of the phototoxicity based on the calculated representative brightness value (see abstract).
 	Therefore, it would have been obvious to combine Watanabe  with Wainwright to obtain the invention as specified in claim 9.
 	
 	As to claim 11, Wainwright does not expressly disclose the method, wherein analyzing the presence or the absence of the response is characterized with respect to one or more of: an overall sample concentration, a concentration gradient in the sample, a time variation of the overall sample concentration, and a time variation of the concentration gradient in the sample (for e.g. the rate of viable cells falls below 0.5 after sixty seconds – see [p][0116]). Therefore combining Wainwright and Watanabe  would meet the claim limitations for the same reasons as previously discussed in claim 1

Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wainwright et al (Pub No.: US 20130323745) in view of Silva et al (Pub No.: 20160258931).
 	As to claim 12, Wainwright does not expressly disclose the method, the at least one agent comprising an anticancer agent, a therapeutic drug used as an adjunct in cancer therapy, and a compound suspected of modulating cancer therapy. 
Silva discloses  a method for selecting cancer treatment regimen including the at least one agent comprising an anticancer agent, a therapeutic drug used as an adjunct in cancer therapy, and a compound suspected of modulating cancer therapy (see [p][0018]).
Wainwright & Silva  are combinable because they are directed processing tissue samples.
Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have considered the teaching of Watanabe  as a modification to the teaching of Wainwright.
 	The suggestion/motivation for doing so would have been for vitro screening of drugs in a dose-response platform, including a 3D reconstruction of a cancer microenvironment (see [p][0068]). Therefore, it would have been obvious to combine Watanabe  with Wainwright to obtain the invention as specified in claim 9.



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wainwright et al (Pub No.: US 20130323745) in view of Morgan et al (Pub No.: 20110212481).
	As to claim 13,  Wainwright does not expressly disclose the method the sample comprising a three-dimensional micro-tissue formed of a plurality of the one or more viable cells and/or the one or more nonviable cells.
 	Morgan discloses the method wherein sample comprising a three-dimensional micro-tissue formed of a plurality of the one or more viable cells and/or the one or more nonviable cells (see [p][0003]). 
Wainwright & Morgan are combinable because they are directed processing tissue samples.
Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have considered the teaching of Morgan as a modification to the teaching of Wainwright. The suggestion/motivation for doing so would have been for creating 3D tissue then determine viable and non-viable cells (see [p][0021]) 
 	Therefore, it would have been obvious to combine Morgan with Wainwright to obtain the invention as specified in claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Simpson (US Patent No.: 8993260) discloses a method for Fluorescence-based Viability Staining.
Mizutani (US Patent No.: 7,582,483) discloses a method of detecting viable cells

 	
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        March 25, 2022